DETAILED ACTION
This action is responsive to Applicant’s response to restriction/election filed 6/13/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species B (embodiment shown in Figs. 2A-B) in the reply filed on 6/13/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden on the Examiner.  This is not found persuasive because each Species contains unique features and advantages such that mere overlap in subject material is insufficient to alleviate the burden of thoroughly searching each particular embodiment.
The requirement is still deemed proper and is therefore made FINAL.

The Examiner agrees with Applicant that claims 1, 3-5, 7-11, and 16-17 read on the elected embodiment. Applicant’s remarks state that claims 2, 6, 12-15, and 18-20 are withdrawn, but claim 2 continues to be denoted “Original” and claims 16-17 depend from claim 15, which is withdrawn. 
Applicant’s representative, Samie Leigh, agreed in an Interview 5-July-2022 that claims 2 and 16-17 should be withdrawn.
As such, claims 2 and 16-17 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/13/2022.

Claim Status
Claims 1-20 are pending.
Claims 2, 6, and 12-20 are withdrawn.
Claims 1 and 8 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation: “configured to sealingly couple the flange to the dielectric plate” renders the scope of the claim unclear. Particularly, the disclosure does not clarify the term “sealingly coupl[ed]” in a way that would clearly communicate the intended scope of the claim. The conductive loops #202 as shown in Figs. 2A-2B could form a coupling between the flange and the dielectric plate, but the loops appear to be hollow and are surrounded by openings such that a seal does not appear to be made. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as simply: “configured to couple the flange to the dielectric plate” (the word “sealingly” removed).
Regarding claims 9-11, the claims are rejected at least based upon their dependencies to claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US Pub. 2001/0035132) in view of Rasheed (US Pub. 2012/0211354).
Regarding claim 1, Kent teaches an apparatus ([0014] and Fig. 1, entirety), comprising: 
a chamber body ([0017] and Fig. 1, chamber wall #36) and a lid ([0017] and Fig. 1, chamber lid #34) defining a volume therein ([0015] and Fig. 1, interior volume above/adjacent to wafer #14); 
a dielectric plate ([0017] and Fig. 1, liner #38; [0022]: chamber liner comprises anodized aluminum, which is alumina) disposed between the chamber body and the lid (see Fig. 1, disposed along a diagonal line between #36 and #34), the dielectric plate extending laterally into the volume (see Fig. 1, #38 disposed inside volume laterally inward of #36); 
a substrate support ([0015] and Fig. 1, electrode assembly #10) disposed in the volume opposite the lid (see Fig. 1), the substrate support comprising: 
a support body (Fig. 1, portions of electrode assembly as set forth below), the support body including a central region (Fig. 1, leftmost portion of the body as shown) and a peripheral region radially outward of the central region (Fig. 1, rightmost long portion of the body as shown), the central region having a thickness less than a thickness of the peripheral region (Fig. 1, outer portion with housing #18 thicker vertically than the portion with the electrode #12); and 
a flange ([0022] and Fig. 1, finger/arm #44) adjacent to a bottom surface of the peripheral region (see Fig. 1), the flange extending radially outward of an outer edge of the peripheral region (see Fig. 1).

Kent does not explicitly teach/show wherein the support body is disposed on a stem.
However, Rasheed teaches wherein a support body is disposed on a stem (Rasheed – [0029] and Fig. 1, lift mechanism #122 is substantially rod-like).
Kent and Rasheed both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support body of Kent to that of Rasheed in order to raise and lower the support during processing (Rasheed – [0029]) and to provide for an RF ground path (Rasheed – [0033]) that enables plasma uniformity at high frequencies (Rasheed – [0006]).

Regarding claim 5, Kent does not teach a ground plate disposed between the support body and the stem, the ground plate coupled to the flange.
However, Rasheed teaches a ground plate (Rasheed – [0030] and Fig. 1, ground plate #125) disposed between the support body and the stem (Rasheed – Fig. 1, between surface #127 and rod #122), the ground plate coupled to the flange (Rasheed – Fig. 1, #125 coupled to ground plate #152).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support body of Kent to that of Rasheed in order to raise and lower the support during processing (Rasheed – [0029]) and to provide for an RF ground path (Rasheed – [0033]) that enables plasma uniformity at high frequencies (Rasheed – [0006]).

Regarding claim 7, Kent does not teach a grounding arrangement comprising a plurality of conductive loops disposed about the support body.
However, Rasheed teaches a plurality of conductive loops (Rasheed – [0033], [0043] and Fig. 6B-7, ground path contacts #154 embodied as contact points #708) disposed about the support body (see Figs. 2 and 6B-7, disposed circumferentially around grounding plate #152).
Kent and Rasheed both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the flexible grounding arrangement of Kent to comprise the plurality of conductive loops of Rasheed in order to generate a spring force to ensure good electrical contact between the contact point and the ground shield (Rasheed – [0043]).

Regarding claim 8, Kent teaches an apparatus ([0014] and Fig. 1, entirety), comprising: 
a chamber body ([0017] and Fig. 1, chamber wall #36) and a lid ([0017] and Fig. 1, chamber lid #34) defining a volume therein ([0015] and Fig. 1, interior volume above/adjacent to wafer #14); 
a dielectric plate ([0017] and Fig. 1, liner #38; [0022]: chamber liner comprises anodized aluminum, which is alumina) disposed between the chamber body and the lid (see Fig. 1, disposed along a diagonal line between #36 and #34), the dielectric plate extending laterally into the volume (see Fig. 1, #38 disposed inside volume laterally inward of #36); 
a substrate support ([0015] and Fig. 1, electrode assembly #10) disposed in the volume opposite the lid (see Fig. 1), the substrate support comprising: 
a support body (Fig. 1, portions of electrode assembly as set forth below), the support body including a central region (Fig. 1, leftmost portion of the body as shown) and a peripheral region radially outward of the central region (Fig. 1, rightmost long portion of the body as shown), the central region having a thickness less than a thickness of the peripheral region (Fig. 1, outer portion with housing #18 thicker vertically than the portion with the electrode #12); and 
a flange ([0022] and Fig. 1, finger/arm #44) adjacent to a bottom surface of the peripheral region (see Fig. 1), the flange extending radially outward of an outer edge of the peripheral region (see Fig. 1).

Kent does not explicitly teach/show wherein the support body is disposed on a stem, nor a plurality of conductive loops disposed on the flange and configured to sealingly couple the flange to the dielectric plate.
However, Rasheed teaches wherein a support body is disposed on a stem (Rasheed – [0029] and Fig. 1, lift mechanism #122 is substantially rod-like) and a plurality of conductive loops (Rasheed – [0033], [0043] and Fig. 6B-7, ground path contacts #154 embodied as contact points #708) disposed about the support body (see Figs. 2 and 6B-7, disposed circumferentially around grounding plate #152).
Kent and Rasheed both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support body of Kent to the support body and conductive loops of Rasheed in order to raise and lower the support during processing (Rasheed – [0029]) and to provide for an RF ground path (Rasheed – [0033]) that enables plasma uniformity at high frequencies (Rasheed – [0006]), as well as to generate a spring force to ensure good electrical contact between the contact point and the ground shield (Rasheed – [0043]).

Regarding claim 11, Kent does not teach a ground plate disposed between the support body and the stem, the ground plate coupled to the flange.
However, Rasheed teaches a ground plate (Rasheed – [0030] and Fig. 1, ground plate #125) disposed between the support body and the stem (Rasheed – Fig. 1, between surface #127 and rod #122), the ground plate coupled to the flange (Rasheed – Fig. 1, #125 coupled to ground plate #152).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support body of Kent to that of Rasheed in order to raise and lower the support during processing (Rasheed – [0029]) and to provide for an RF ground path (Rasheed – [0033]) that enables plasma uniformity at high frequencies (Rasheed – [0006]).

Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US Pub. 2001/0035132) and Rasheed (US Pub. 2012/0211354), as applied to claims 1, 5, 7-8, and 11 above, and further in view of Chen (US Pub. 2014/0302256).
The limitations of claims 1, 5, 7-8, and 11 are set forth above.
Regarding claim 3, modified Kent (particularly, Rasheed) does not teach a conductive rod extending through the stem.
However, Chen teaches a conductive rod extending through the stem (Chen – [0024] and Fig. 2, conductive rod #122 providing primary RF path to ground).
Modified Kent and Chen both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kent apparatus with the conductive rod of Chen in order to allow for elevation adjustment of the support body (Chen – [0025]) and to present a lower impedance path to ground, which prevents RF leakage throughout the pedestal (Chen – [0024]).

Regarding claim 4, modified Kent does not teach wherein the conductive rod is capable of coupling to ground.
However, Chen teaches wherein the conductive rod is capable of coupling to ground (Chen – [0024] and Fig. 2, conductive rod #122 providing primary RF path to ground).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kent apparatus with the stem assembly (conductive rod) in order to allow for elevation adjustment of the support body (Chen – [0025]) and to present a lower impedance path to ground, which prevents RF leakage throughout the pedestal (Chen – [0024]).

Regarding claim 9, modified Kent (particularly, Rasheed) does not teach a conductive rod extending through the stem.
However, Chen teaches a conductive rod extending through the stem (Chen – [0024] and Fig. 2, conductive rod #122 providing primary RF path to ground).
Modified Kent and Chen both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kent apparatus with the conductive rod of Chen in order to allow for elevation adjustment of the support body (Chen – [0025]) and to present a lower impedance path to ground, which prevents RF leakage throughout the pedestal (Chen – [0024]).

Regarding claim 10, modified Kent does not teach wherein the conductive rod is capable of coupling to ground.
However, Chen teaches wherein the conductive rod is capable of coupling to ground (Chen – [0024] and Fig. 2, conductive rod #122 providing primary RF path to ground).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kent apparatus with the stem assembly (conductive rod) in order to allow for elevation adjustment of the support body (Chen – [0025]) and to present a lower impedance path to ground, which prevents RF leakage throughout the pedestal (Chen – [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Al-Shaikh (US Patent 6,221,221) teaches an RF grounding strap connecting a chamber sidewall and substrate support (Fig. 2). Aoki (US Pub. 2004/0159286) teaches an RF return path provided between a chamber wall and substrate support via a baffle plate (Fig. 6). White (US Pub. 2006/0060302) teaches a variety of RF grounding means between a chamber wall and substrate support (Figs. 3A-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718